DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 1 is objected to because of the following informalities:  ‘Apparatus’ should read ‘An apparatus’.  Appropriate correction is required.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the thermal sensors" in Line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the plurality" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the at least one malfunctioning thermal sensor" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites 'assign the at least one malfunctioning thermal sensor a first arbitrary temperature and the correctly operating thermal sensors second arbitrary temperatures' and it is unclear exactly how sensors are being assigned values.
Claim 1 recites ‘assign...the correctly operating thermal sensors second arbitrary temperatures’ which makes it unclear whether its multiple values or a single value that can be assigned or if different values for each sensor. It is unclear how exactly the process would work if it is multiple values being assigned or if each sensor has a different value.

The term "suspect" in claim 1 is a relative term which renders the claim indefinite. The term "suspect" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What makes it ‘suspect’? Is it subjective? Or is it objective? Is there a certain threshold or criteria that needs to be met in order to be considered ‘suspect’?
Claim 1 recites the limitation ‘interpolate between the temperatures’ after stating ‘acquire signals, indicative of temperatures’ since the signals must merely be indicative of temperatures it is unclear how exact 'temperatures' are later used. It is unclear when the temperatures are even determined from the signals.
Claim 2 recites the limitation "the temperatures" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the first and second arbitrary temperatures" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the first arbitrary value and the second arbitrary value’.
Claim 2 recites ‘wherein interpolating between the temperatures comprises using a predetermined method of interpolation and extrapolation’ making it unclear how interpolation also includes extrapolation. Claim 3 is rejected in a similar manner for having similar language.
Claim 3 recites the limitation "the temperatures" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the first and second arbitrary temperatures" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the first arbitrary value and the second arbitrary value’.
4 recites the limitation "the interpolating" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the first and second arbitrary temperatures" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the first arbitrary value and the second arbitrary value’.
Claim 8 recites 'wherein the biological tissue comprises a myocardium' and it’s unclear exactly how this occurs. For example how can brain tissue, which is biological tissue, comprise a myocardium? What are tissues are part of the biological tissue? Is it a combination of multiple tissue types? Is it naturally occurring?
Claim 9 recites the limitation "the thermal sensors" in Lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the displayed temperature distribution maps" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation 'wherein the error distribution map and the displayed temperature distribution map comprise two dimensional maps' making it unclear exactly what maps each distribution map comprises, how many maps each distribution map comprises or how a single distribution map comprises more than one map. Or if each distribution map has two 'dimensional maps' or have 'two-dimensional maps'
Claim 11 recites the limitation "the displayed temperature distribution maps" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation 'wherein the error distribution map and the displayed temperature distribution map comprise three dimensional maps' making it unclear exactly what maps each distribution map comprises, how many maps each distribution map comprises or how a single distribution map comprises more than one map. Or if each distribution map has three 'dimensional maps' or have 'three-dimensional maps'
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The closest art of record is Govari et al. (US 2015/0122149), Gouge et al. (US Patent No. 6067371), and Sri-Jayantha et al. (US 2006/0013281). While these references discloses methods for acquiring temperature signals at respective locations of a biological tissue and creating a temperature distribution map, these references fail to teach assigned arbitrary temperatures to functioning and malfunctioning sensors and producing an error distribution map that is then overlaid on top of the temperature distribution map.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791